FINAL REJECTION
(in response to amendment 3/11/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Interview
An examiner interview was held on 3/4/2022. See Applicant-Initiated Interview Summary (PTO-413 form) dated 3/10/2022.

Response to Amendment
On 3/11/2022, Applicant filed an amendment. The amendment contains an amended claim set with remarks/arguments, both of which have been entered into the application file and considered for this Office Action

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiki, US 2008/0154133 A1 (hereinafter “Shiki”).
Regarding claims 1 and 2, Shiki discloses a method comprising
acquiring, by an ultrasound system (100), a first lateral plane (two-dimensional data, s1) at a first elevational position (the position of two dimensional data s1 along the slice direction), the first lateral plane comprising a first set of receive lines at a first set of lateral positions (e.g., q(1,3), q(1,5), q(1,7), q(1,9), etc.; see Fig. 11; ¶ [0085]);
acquiring, by the ultrasound system, a second lateral plane (two-dimensional data, s2) at a second elevational position adjacent the first elevational position (the position of two dimensional data s2 along the slice direction which is adjacent to the position of s1 in the slice direction), the second lateral plane comprising a second set of receive lines at a second set of lateral positions laterally offset from the first set of lateral positions (e.g., q(2,4), q(2,6), q(2,8), q(2,10), etc., which are offset in the scan direction from q(1,3) q(1,5), q(1,7), q(1,9), etc.; see Fig. 11; ¶ [0085]),
wherein no receive lines at the first elevational position overlap with any receive lines at the second elevational position (since q(2,4), q(2,6), q(2,8), q(2,10), etc. are offset in scan direction from q(1,3) q(1,5), q(1,7), q(1,9), etc., they do not overlap each other; see Fig. 11), and
wherein each of the second set of lateral positions are laterally offset from each of the first set of lateral positions by a distance equal to one-half (1/2) the lateral line pitch of the first set of receive lines (e.g., q(2,4) is positioned half way between q(1,3) and q(1,5) in the scan direction; q(2,6) is positioned half way between q(1,5) and q(1,7) in the scan direction; q(2,8) is positioned half way between q(1,7) and q(1,9) in the scan direction; etc.; see Fig. 11); and
combining, by at least one signal processor (collectively, the data synthesizing unit 7 (which includes calculation unit 72), the volume data generation unit 8, and the image data generation unit 9), the first lateral plane and the second lateral plane to generate a compound image (q(1,3) q(1,5), q(1,7), q(1,9), etc. are combined with q(2,4), q(2,6), q(2,8), q(2,10), etc. to generate/synthesize Q(1,4), Q(1,6), Q(1,8),Q(1,10), etc.; see Fig. 11; ¶ [0086]),
presenting, by the at least one processor, the compound image at a display system (display unit 10; ¶ [0058], [0064], [0065]).


    PNG
    media_image1.png
    2301
    1536
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    2266
    1320
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    2371
    1643
    media_image3.png
    Greyscale

It is noted that the “scan direction” in the figures above are analogous to Applicant’s “lateral” direction, while the “slice direction” in the figures above are analogous to Applicant’s “elevation” direction. See Figs. 6(a) and 6(b) of Shiki compared to Applicant’s Fig 4.

Regarding claim 8, Shiki further discloses that the first set of receive lines are acquired in response to a first set of transmit beams transmitted at a first set of lateral transmit positions, and the second set of receive lines are acquired in response to a second set of transmit beams transmitted at a second set of lateral transmit positions laterally offset from the first set of lateral transmit positions (see ¶ [0085]).

Regarding claims 9 and 10, Shiki discloses an ultrasound system comprising:
at least one receive beamformer (transmitting and receiving unit 2 which includes for example beam former 222, Fig. 1 and 2; ¶ [0040]-[0041]) configured to:
acquire a first lateral plane (two-dimensional data, s1) at a first elevational position (the position of two dimensional data s1 along the slice direction), the first lateral plane comprising a first set of receive lines at a first set of lateral positions (e.g., q(1,3), q(1,5), q(1,7), q(1,9), etc.; see Fig. 11; ¶ [0085]), and 
acquire a second lateral plane (two-dimensional data, s2) at a second elevational position adjacent the first elevational position (the position of two dimensional data s2 along the slice direction which is adjacent to the position of s1 in the slice direction), the second lateral plane comprising a second set of receive lines at a second set of lateral positions laterally offset from the first set of lateral positions (e.g., q(2,4), q(2,6), q(2,8), q(2,10), etc., which are offset in the scan direction from q(1,3) q(1,5), q(1,7), q(1,9), etc.; see Fig. 11; ¶ [0085]),
wherein no receive lines at the first elevational position overlap with any receive lines at the second elevational position (since q(2,4), q(2,6), q(2,8), q(2,10), etc. are offset in scan direction from q(1,3) q(1,5), q(1,7), q(1,9), etc., they do not overlap each other; see Fig. 11); and
wherein each of the second set of lateral positions are laterally offset from each of the first set of lateral positions by a distance equal to one-half (1/2) the lateral line pitch of the first set of receive lines (e.g., q(2,4) is positioned half way between q(1,3) and q(1,5) in the scan direction; q(2,6) is positioned half way between q(1,5) and q(1,7) in the scan direction; q(2,8) is positioned half way between q(1,7) and q(1,9) in the scan direction; etc.; see Fig. 11);
at least one signal processor (collectively, the data synthesizing unit 7 (which includes calculation unit 72), the volume data generation unit 8, and the image data generation unit 9) configured to combine the first lateral plane and the second lateral plane to generate a compound image (q(1,3) q(1,5), q(1,7), q(1,9), etc. are combined with q(2,4), q(2,6), q(2,8), q(2,10), etc. to generate/synthesize Q(1,4), Q(1,6), Q(1,8),Q(1,10), etc.; see Fig. 11; ¶ [0086]); and
a display system (display unit 10; ¶ [0058], [0064], [0065]) configured to present the compound image.

Regarding claim 15, Shiki further discloses that the ultrasound system is configured to: transmit a first set of transmit beams at a first set of lateral transmit positions to acquire the first set of receive lines, and transmit a second set of transmit beams at a second set of lateral transmit positions laterally offset from the first set of lateral transmit positions to acquire the second set of receive lines (see ¶ [0085]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shiki in view of Bradley et al., “Retrospective Transmit Beamformation” Siemens whitepaper, 2008 (hereinafter “Bradley”).
Regarding claim 5, Shiki discloses the invention of claim 1 as discussed above; but does not disclose that the first set of receive lines at the first set of lateral positions and the second set of receive lines at the second set of lateral positions are generated by at least one receive beamformer applying Retrospective Transmit Beamforming (RTB).
Bradley teaches a beamforming for applying retrospective transmit beamforming, which achieves dynamic focusing (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first set of receive lines at the first set of lateral positions and the second set of receive lines at the second set of lateral positions of Shiki such that they are generated by at least one beamformer applying RTB thereto, as taught by Bradley; and the ordinarily skilled artisan would have been motivated to make this modification in order to achieve dynamic focusing.

Regarding claim 12, Shiki discloses the invention of claim 9 as discussed above; but does not disclose that the at least one receive beamformer is configured to apply Retrospective Transmit Beamforming (RTB) to acquire the first set of receive lines at the first set of lateral positions and the second set of receive lines at the second set of lateral positions.
Bradley teaches a beamforming for applying retrospective transmit beamforming, which achieves dynamic focusing (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beamforming that the at least one beamformer applies to acquire the first set of receive lines at the first set of lateral positions and the second set of receive lines at the second set of lateral positions in Shiki to be RTB, as taught by Bradley; and the ordinarily skilled artisan would have been motivated to make this modification in order to achieve dynamic focusing. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiki in view of Schrope, Chapter 3. Advanced Technologies. Surgical and Interventional Ultrasound. McGraw Hill; 2014. Accessed from https://accesssurgery.mhmedical.com/content.aspx?bookid=698&sectionid=45954783 (hereinafter “Schrope”).
Regarding claim 6, Shiki discloses the invention of claim 1 as discussed above; Shiki further discloses that the compound image is a volume compound image generated at least in part on a volume compound imaging rendering algorithm (at least in the sense that the acquired frames discussed above are compounded into a volume as discussed above and further rendered in 3D as discussed above, ¶ [0037], [0050], [0057]-[0058], [0064]-[0065, [0072], [0081]-[0083], [0086], etc.; therefore, some sort of a “volume compound imaging rendering algorithm” would have had to be performed). However Shiki does not mention generating and display one that is in an “A-plane” per se.
Schrope teaches a volume compound image (i.e., a multiplanar reformatted image) in an A-plane (see Fig. 3-1) generated based at least in part on a volume compound imaging rendering algorithm (i.e., multiplanar reformatting).
The ordinarily skilled artisan would have recognized that the A-plane image may be more intuitive to for a user more comfortable with 2D imaging because the A-plane is parallel to the acquisition plane of the ultrasound probe and therefore resembles a standard echotomographic/B-mode image.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shiki such that the volume compound image is in an A-plane generated based at least in part on a volume compound imaging (VCI) rendering algorithm, as taught by Schrope; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide an image that is more intuitive to for a user more comfortable with 2D imaging.

Regarding claim 13, Shiki disclose the invention of claim 9 as discussed above; Shiki further discloses that the compound image is a volume compound image generated at least in part on a volume compound imaging rendering algorithm (at least in the sense that the acquired frames discussed above are compounded into a volume as discussed above and further rendered in 3D as discussed above, ¶ [0037], [0050], [0057]-[0058], [0064]-[0065, [0072], [0081]-[0083], [0086], etc.; therefore, some sort of a “volume compound imaging rendering algorithm” would have had to be performed). However Shiki does not mention generating and display one that is in an “A-plane” per se.
Schrope teaches a volume compound image (i.e., a multiplanar reformatted image) in an A-plane (see Fig. 3-1) generated based at least in part on a volume compound imaging rendering algorithm (i.e., multiplanar reformatting).
The ordinarily skilled artisan would have recognized that the A-plane image may be more intuitive to for a user more comfortable with 2D imaging because the A-plane is parallel to the acquisition plane of the ultrasound probe and therefore resembles a standard echotomographic/B-mode image.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shiki such that the volume compound image is in an A-plane generated based at least in part on a volume compound imaging (VCI) rendering algorithm, as taught by Schrope; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide an image that is more intuitive to for a user more comfortable with 2D imaging.

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiki in view of Sui et al., US 2014/0066768 A1 (hereinafter “Sui”).
Regarding claims 16 and 17, Shiki discloses a method comprising
acquiring, by an ultrasound system (100), a first lateral plane (two-dimensional data, s1) at a first elevational position (the position of two dimensional data s1 along the slice direction), the first lateral plane comprising a first set of receive lines at a first set of lateral positions (e.g., q(1,3), q(1,5), q(1,7), q(1,9), etc.; see Fig. 11; ¶ [0085]);
acquiring, by the ultrasound system, a second lateral plane (two-dimensional data, s2) at a second elevational position adjacent the first elevational position (the position of two dimensional data s2 along the slice direction which is adjacent to the position of s1 in the slice direction), the second lateral plane comprising a second set of receive lines at a second set of lateral positions laterally offset from the first set of lateral positions (e.g., q(2,4), q(2,6), q(2,8), q(2,10), etc., which are offset in the scan direction from q(1,3) q(1,5), q(1,7), q(1,9), etc.; see Fig. 11; ¶ [0085]),
wherein no receive lines at the first elevational position overlap with any receive lines at the second elevational position (since q(2,4), q(2,6), q(2,8), q(2,10), etc. are offset in scan direction from q(1,3) q(1,5), q(1,7), q(1,9), etc., they do not overlap each other; see Fig. 11), and
wherein each of the second set of lateral positions are laterally offset from each of the first set of lateral positions by a distance equal to one-half (1/2) the lateral line pitch of the first set of receive lines (e.g., q(2,4) is positioned half way between q(1,3) and q(1,5) in the scan direction; q(2,6) is positioned half way between q(1,5) and q(1,7) in the scan direction; q(2,8) is positioned half way between q(1,7) and q(1,9) in the scan direction; etc.; see Fig. 11); and
combining, by at least one signal processor (collectively, the data synthesizing unit 7 (which includes calculation unit 72), the volume data generation unit 8, and the image data generation unit 9), the first lateral plane and the second lateral plane to generate a compound image (q(1,3) q(1,5), q(1,7), q(1,9), etc. are combined with q(2,4), q(2,6), q(2,8), q(2,10), etc. to generate/synthesize Q(1,4), Q(1,6), Q(1,8),Q(1,10), etc.; see Fig. 11; ¶ [0086]),
presenting, by the at least one processor, the compound image at a display system (display unit 10; ¶ [0058], [0064], [0065]).
While Shiki does teach that components are electronic, it is unclear whether these components are pure hardware configurations or hardware configured by software.
Otherwise, the ordinarily skilled artisan would have recognized that hardware-software configurations are conventional in the art. As an example, the examiner cites Sui which teaches non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing an ultrasound system to perform steps of their invention (¶ [0094]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shiki by providing a non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing an ultrasound system to perform the aforementioned steps, in view of the teachings of Sui; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide for a scheme or framework where the functions of the invention are more easily upgradable (since software is easier to update than it is to upgrade/replace hardware).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shiki in view of Sui as applied to claim 16 above, and further in view of Bradley.
Regarding claim 18, Shiki modified in view of the teachings of Sui teaches the invention of claim 16 as discussed above; but does not teach that the first set of receive lines at the first set of lateral positions and the second set of receive lines at the second set of lateral positions are generated by applying Retrospective Transmit Beamforming (RTB).
Bradley teaches a beamformer for applying retrospective transmit beamforming, which achieves dynamic focusing (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first set of receive lines at the first set of lateral positions and the second set of receive lines at the second set of lateral positions of the modified Shiki invention such that they are generated by at least one beamformer applying RTB thereto, as taught by Bradley; and the ordinarily skilled artisan would have been motivated to make this modification in order to achieve dynamic focusing.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shiki in view of Sui as applied to claim 16 above, and further in view of Schrope.
Regarding claim 19, Shiki modified in view of the teachings of Sui teaches the invention of claim 16 as discussed above; Shiki further discloses that the compound image is a volume compound image generated at least in part on a volume compound imaging rendering algorithm (at least in the sense that the acquired frames discussed above are compounded into a volume as discussed above and further rendered in 3D as discussed above, ¶ [0037], [0050], [0057]-[0058], [0064]-[0065, [0072], [0081]-[0083], [0086], etc.; therefore, some sort of a “volume compound imaging rendering algorithm” would have had to be performed). However Shiki does not mention generating and display one that is in an “A-plane” per se.
Schrope teaches a volume compound image (i.e., a multiplanar reformatted image) in an A-plane (see Fig. 3-1) generated based at least in part on a volume compound imaging rendering algorithm (i.e., multiplanar reformatting).
The ordinarily skilled artisan would have recognized that the A-plane image may be more intuitive to for a user more comfortable with 2D imaging because the A-plane is parallel to the acquisition plane of the ultrasound probe and therefore resembles a standard echotomographic/B-mode image.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shiki such that the volume compound image is in an A-plane generated based at least in part on a volume compound imaging (VCI) rendering algorithm, as taught by Schrope; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide an image that is more intuitive to for a user more comfortable with 2D imaging.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Within the context of claim 1, the prior art of record does teach or reasonably suggest that each of the second set of lateral positions are laterally offset from each of the first set of lateral positions by a distance equal to one-third (1/3) or one-fourth (1/4) the lateral line pitch of the first set of receive lines as recited in claim 3.

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
In view of the amendments to the claims, the rejection under §112(b) is withdrawn.
Regarding the rejections over prior art: Applicant’s arguments, to the extent they are directed to Entrekin (alone, or in combination with other references), have been considered but are moot because Entrekin (alone, or in combination with other references) is/are no longer relied upon in any of the currently presented rejections above; i.e., in view of the amendments to the claims which materially alters the metes and bounds of the scope of the claims, new grounds of rejection are presented above while relies upon Shiki, US 2008/0154133 A1.
For the reasons discussed above, this application is not condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793